Citation Nr: 1411220	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  06-05 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for the service-connected scars, status post-operative orbital wall and left cheek fracture, with nerve damage.

2. Entitlement to a rating in excess of 10 percent for the service-connected right fifth cranial nerve (trigeminal) neuropathy to right proximal half of the tongue.

3. Entitlement to a rating in excess of 30 percent for the service-connected depressive disorder and body dysmorphic disorder.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to November 2003.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from June 2004 and February 2010 rating decisions issued by the RO. 

The Veteran testified from the RO by way of videoconference technology at a hearing held with the undersigned Veterans Law Judge (VLJ) in November 2013; a transcript of the hearing is of record.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

During his November 2013 hearing, the Veteran testified about a worsening of the symptoms related to his service-connected scars, status post-operative orbital wall and left cheek fracture, with nerve damage, right fifth cranial nerve (trigeminal) neuropathy to right proximal half of the tongue and depressive disorder and body dysmorphic disorder. 

The Veteran was last afforded a VA examination addressing the service-connected post-operative orbital wall and left cheek fracture with nerve damage and residual scar in December 2011 and VA examinations addressing his right fifth cranial nerve (trigeminal) neuropathy to right proximal half of the tongue as well as the depressive disorder and body dysmorphic disorder disabilities in May 2011. 

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Therefore, the Board finds that current VA examinations are necessary for the purpose of ascertaining the current severity of these service-connected disabilities.

Any outstanding treatment records also should be obtained and associated with the record.  

The claim of entitlement to a TDIU is inextricably intertwined with the claims for increase.   Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Thus, action on the claim a TDIU rating must be delayed pending completion of the requested development needed to ascertain the severity of the service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran in order to have him identify all recent treatment received for his service-connected disabilities.  Based on his response, the RO should obtain copies of all outstanding records from any identified health care provider.  

2. The Veteran then should be scheduled for a VA examination to evaluate the current severity the service-connected depressive disorder and body dysmorphic disorder. Any indicated studies and tests deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the extent of the depressive disorder and body dysmorphic disorder. The examiner should report all signs and symptoms necessary for rating the depressive disorder and body dysmorphic disorder under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's depressive disorder and body dysmorphic disorder.

The examiner must provide a complete rationale for all the findings and opinions.  

3. The RO should also have the Veteran scheduled for a VA examination to evaluate the current severity of the service-connected scars, status post operative orbital wall and left cheek fracture, with nerve damage and the right fifth cranial nerve (trigeminal) neuropathy to right proximal half of the tongue. 

The claims folder must be made available to and reviewed by the examiner. All indicated tests and studies are to be performed. 

The examiner should identify all manifestations attributable the scars, status post-operative orbital wall and left cheek fracture, with nerve damage and right fifth cranial nerve (trigeminal) neuropathy to right proximal half of the tongue (i.e., whether such impairment represents incomplete or complete paralysis of the affected cranial nerve and whether it is mild, moderate or severe in nature). All opinions and conclusions expressed by the examiner must be supported by a complete rationale.

4. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

